Citation Nr: 0524218	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-15 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for disabilities of the 
left hip, left knee and left ankle.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran had active military service from January to 
December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND


The law provides that a Member of the Board who conducts a 
hearing on appeal, must be a participant in any final 
decision made on that appeal. 38 U.S.C.A. § 7107.  

On June 25, 2004, the veteran attended a hearing at the 
Atlanta, RO before a Veterans Law Judge.  However, the Board 
no longer employs the judge who conducted the hearing.  

In May 2005, the veteran was sent a letter informing him that 
since the Veterans Law Judge who conducted his travel board 
hearing was no longer employed by the Board, he would have 
the right to another hearing.  

In June 2005, the veteran sent a response to the Board in 
which he unequivocally expressed his desire to have a 
videoconference hearing before a Veterans Law Judge at the 
RO.  

Since videoconference hearings are scheduled by the RO, in 
order to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:

Upon completion of any action or 
procedure deemed by the RO to be 
necessary, if any, the RO should make the 
arrangements to schedule the veteran to 
appear at a videoconference hearing to be 
conducted by a Board's Veterans Law 
Judge.  The RO should notify the veteran 
of the date, time and place of such a 
hearing by letter mailed to his current 
address of record.  All correspondence 
pertaining to this matter should be 
associated with the claims folder.

Following the videoconference hearing, the case should then 
be returned to the Board for further appellate consideration, 
if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

